DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-21 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-21  are directed to a system or method, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claims 1 and 15 as the claims that represent the claimed invention for analysis and is similar to independent system claim 17.  Claims 1 and 15 recite the limitations of  creating and sending gifts electronically.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving a request to creating gift (from gift sender), creating the gift as requested, receiving gift claim (from gift recipient), receiving acct access authorization (from gift recipient), matching request and transfer the gift, – specifically, the claim recites “receiving… a request from a gift sender for a smart gift, the request including at least one user customizable constraint and a specified value;  creating… the smart gift having the at least one user customizable constraint and a specified value;  receiving… a claim to the smart gift from a potential gift recipient; receiving… authorization for access to at least one Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “a smart gift system” and “a payment processor”,  in claims 1 and 15; the additional technical element of “one or more computers” and  “one or more storage devices”, in claim 17, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim 17 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as the smart gift system and the payment processor, matching engine, customizable and programmable constraint, and computers; and a storage unit such as storage i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 15, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not ep 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 15, and 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  Dependent claims 2 and 14 disclose the element of “shareable link”, which is a data containing a web address from which the computer operating system can recognize and process as such, and is part of a computer system that is being used as a tool to perform the abstract idea. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-21 are not patent-eligible.
	



Claim Rejections - 35 USC § 102(a)(1) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

OR

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parekh (20170161781).
Regarding claim 1, Parekh teaches 
a method for delivering and distributing digital, and programmable gifts comprising: receiving, at a smart gift system, a request from a gift sender for a smart gift, the request including at least one user customizable constraint and a specified value
([0033] There is provided a method of providing a digital gift card to a beneficiary, the method including, in one or more electronic processing devices: [0034] a) receiving, from a digital wallet of an individual, a request to create a digital gift card including information indicative of at least one of: [0035] i) an occasion associated with the digital gift card; and, [0036] ii) beneficiary information associated with the beneficiary; [0037] b) determining, based on at least one of the occasion and the beneficiary information, a plurality of gift card offers offered by respective merchants; [0038] c) presenting to the beneficiary, from the digital wallet, the plurality of gift card offers; [0039] d) receiving, from the digital wallet, an indication of a selected gift card offer; [0040] e) processing a payment dependent on the information from the digital wallet to the merchant offering the selected gift card offer; and, [0041] f) sending a digital gift card notification for the selected gift card offer to the beneficiary, to thereby allow the beneficiary to obtain the digital gift card in a digital wallet of the beneficiary and redeem the digital gift card with the merchant using the digital wallet of the beneficiary).

creating, at the smart gift system, the smart gift having the at least one user customizable constraint and a specified value
([0057] The method may also include: [0058] a) receiving, from the digital wallet, a value/value range for the digital gift card; and, [0059] b) 

receiving, at the smart gift system, a claim to the smart gift from a potential gift recipient; 
receiving, at the smart gift system, authorization for access to at least one account of the potential gift recipient; 
([0089] The method may include: [0090] a) receiving, from the digital wallet of the beneficiary: [0091] i) a request to obtain the digital gift card; and, [0092] ii) authentication information for the digital gift card; [0093] b) authenticating the digital gift card using the authentication information; and, [0094] c) providing the digital gift card in the digital wallet of the beneficiary).

matching, at a constraint matching engine, a transaction reflected in the at least one account of the potential gift recipient to the at least one customizable and programmable constraint; and 
([0230] Typically, the digital gift card is validated using a unique gift card code associated with the digital gift card. This is a unique code generated matching the presented unique gift card code with a unique gift card code saved in the merchant database).

transferring automatically, using a payment processor, at least a portion of the specified value to an account of the potential gift recipient in response to the matching 
([0132] i) a request for the digital gift card to be provided into the digital wallet; and; [0136] ii) authentication information provided by the beneficiary; [0137] c) authenticate the beneficiary using the authentication information received from the beneficiary and the authentication information associated with the digital gift card; and, [0138] d) provide the digital gift card into the digital wallet of the beneficiary in response to successful authentication).

Regarding claim 2, Parekh discloses  
the method further comprises providing a smart gift shareable link to the gift sender, the smart gift shareable link configured to be forwarded by the gift sender to the potential gift recipient  
([0074] The method may also include: [0075] a) receiving, from the digital wallet, personalisation options; and [0076] b) generating the digital gift card notification based on the personalisation options).
([0081] The method may include: [0082] a) receiving, from the digital wallet, a personalised message; and, [0083] b) generating the digital gift card notification including the personalised message).

Regarding claim 3, Parekh discloses  
the method further comprises receiving from the gift sender an indication of a recipient and forwarding the recipient a notification of the smart gift 
([0074] The method may also include: [0075] a) receiving, from the digital wallet, personalisation options; and [0076] b) generating the digital gift card notification based on the personalisation options).
a personalised message; and, [0083] b) generating the digital gift card notification including the personalised message).

Regarding claim 4, Parekh discloses  
the request further includes a personal text message and artwork from the gift sender
([0074] The method may also include: [0075] a) receiving, from the digital wallet, personalisation options; and [0076] b) generating the digital gift card notification based on the personalisation options).
([0081] The method may include: [0082] a) receiving, from the digital wallet, a personalised message; and, [0083] b) generating the digital gift card notification including the personalised message).

Regarding claim 5, Parekh discloses  
receiving authorization for access to at least one account of the potential gift recipient comprises receiving authorization to match a received smart gift to an activity at the at least one account

([0089] The method may include: [0090] a) receiving, from the digital wallet of the beneficiary: [0091] i) a request to obtain the digital gift card; and, [0092] ii) authentication information for the digital gift card; [0093] b) authenticating the digital gift card using the authentication information; and, [0094] c) providing the digital gift card in the digital wallet of the beneficiary).

Regarding claim 6, Parekh discloses  
segregating the specified value into a holding account
([0057] The method may also include: [0058] a) receiving, from the digital wallet, a value/value range for the digital gift card; and, [0059] b) presenting the gift card offers having the received value/values within the received value range).
([0132] i) a request for the digital gift card to be provided into the digital wallet; and; [0136] ii) authentication information provided by the beneficiary; [0137] c) authenticate the beneficiary using the authentication provide the digital gift card into the digital wallet of the beneficiary in response to successful authentication).

Regarding claim 7, Parekh discloses  
the customizable and programmable constraint is provided by the user  
([0033] There is provided a method of providing a digital gift card to a beneficiary, the method including, in one or more electronic processing devices: [0034] a) receiving, from a digital wallet of an individual, a request to create a digital gift card including information indicative of at least one of: [0035] i) an occasion associated with the digital gift card; and, [0036] ii) beneficiary information associated with the beneficiary; [0037] b) determining, based on at least one of the occasion and the beneficiary information, a plurality of gift card offers offered by respective merchants; [0038] c) presenting to the beneficiary, from the digital wallet, the plurality of gift card offers; [0039] d) receiving, from the digital wallet, an indication of a selected gift card offer; [0040]).
a value/value range for the digital gift card; and, [0059] b) presenting the gift card offers having the received value/values within the received value range).

Regarding claim 8, Parekh discloses  
the customizable and programmable constraint is an option the gift sender selects from a set of options presented to the gift sender
([0033] There is provided a method of providing a digital gift card to a beneficiary, the method including, in one or more electronic processing devices: [0034] a) receiving, from a digital wallet of an individual, a request to create a digital gift card including information indicative of at least one of: [0035] i) an occasion associated with the digital gift card; and, [0036] ii) beneficiary information associated with the beneficiary; [0037] b) determining, based on at least one of the occasion and the beneficiary information, a plurality of gift card offers offered by respective merchants; [0038] c) presenting to the beneficiary, from the digital wallet, the plurality of gift card offers; [0039] d) receiving, from the digital wallet, an indication of a selected gift card offer; [0040]).
a value/value range for the digital gift card; and, [0059] b) presenting the gift card offers having the received value/values within the received value range).

Regarding claim 9, Parekh discloses  
the matching comprises receiving transaction data from the at least one online account  
([0230] Typically, the digital gift card is validated using a unique gift card code associated with the digital gift card. This is a unique code generated by the merchant when the digital gift card is created. The unique gift card code may be associated with the digital gift card along with other gift card information such an expiry date or particular products and services that may be purchased with the gift card. In one example, only the unique gift card code is used to validate the digital gift card by matching the presented unique gift card code with a unique gift card code saved in the merchant database).

Regarding claim 10, Parekh discloses  
at least one customizable constraint comprises at least one geolocation constraint, at least one time constraint, or a combination of the at least one geolocation constraint and the at least one time constraint
([0043] It is preferable that the beneficiary information includes at least one of: [0044] a) an age group of the beneficiary; [0045] b) a gender of the beneficiary; [0046] c) a location of the beneficiary; and, [0047] d) contact details of the beneficiary).

Claim 11 is rejected using the same rationale that was used for the rejection of claim 8. 

Claim 12 is rejected using the same rationale that was used for the rejection of claim 10. 

Regarding claim 13, Parekh discloses  
receiving a request from a gift sender for a smart gift comprises a specified value for the smart gift and an account from which the gift sender wants to withdraw the specified value to fund the smart gift
receiving, from a digital wallet of an individual, a request to create a digital gift card including information indicative of at least one of: [0035] i) an occasion associated with the digital gift card; and, [0036] ii) beneficiary information associated with the beneficiary; [0037] b) determining, based on at least one of the occasion and the beneficiary information, a plurality of gift card offers offered by respective merchants; [0038] c) presenting to the beneficiary, from the digital wallet, the plurality of gift card offers; [0039] d) receiving, from the digital wallet, an indication of a selected gift card offer; [0040] e) processing a payment dependent on the information from the digital wallet to the merchant offering the selected gift card offer; and, [0041] f) sending a digital gift card notification for the selected gift card offer to the beneficiary, to thereby allow the beneficiary to obtain the digital gift card in a digital wallet of the beneficiary and redeem the digital gift card with the merchant using the digital wallet of the beneficiary).

Claim 14 is rejected using the same rationale that was used for the rejection of claim 2. 

Claim 15 is rejected using the same rationale that was used for the rejection of claim 1. 

Regarding claim 16, Parekh discloses  
the reward sender is a merchant and specified value is a discount at the merchant
([0073] Preferably, at least one of the gift card offers includes a discount offer in which a payment amount required for the gift card offer is less than a redemption value for the gift card offer).

Claim 17 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 18 is rejected using the same rationale that was used for the rejection of claim 10. 

Claim 19 is rejected using the same rationale that was used for the rejection of claim 7. 

Claim 20 is rejected using the same rationale that was used for the rejection of claim 18. 

Claim 21 is rejected using the same rationale that was used for the rejection of claim 2 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Chen (CN106375864B) teaches virtual goods distributing control method, device and mobile terminal.
Xu (CN108712672A) teaches virtual gift display material processing method, device, storage medium and server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-
	
/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698